UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2169



EDWARD D. YANG; HELEN BAO HONG YANG,

                                           Plaintiffs - Appellants,

          versus


HOLDEN H. LEE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
01-257-PJM)


Submitted:   March 5, 2002                 Decided:   April 16, 2002


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Christopher Belcher, Oxon Hill, Maryland, for Appellant.
Douglas J. Behr, Frank J. Vitolo, Luther L. Hajek, KELLER &
HECKMAN, L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward and Helen Bao Hong Yang (“Plaintiffs”) appeal the

district court’s order dismissing their complaint against Holden

Lee in their action for intentional misrepresentation, breach of

contract, defamation, extortion, and intentional infliction of

emotional distress.       We affirm.

     We   review    a   district   court’s   Fed.     R.   Civ.   P.   12(b)(6)

dismissal for failure to state a claim upon which relief may be

granted de novo.        Flood v. New Hanover County, 125 F.3d 249, 251

(4th Cir. 1997).     In considering a motion to dismiss, we accept the

complainant’s      well-pleaded    allegations   as    true   and      view   the

complaint in the light most favorable to the non-moving party.

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).

     With these standards in mind, we affirm the district court’s

order dismissing Plaintiffs’ complaint based upon the reasoning of

its memorandum opinion.       See Yang v. Lee, 163 F. Supp.2d 554 (D.

Md. 2001).    We also deny Lee’s motion for sanctions.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                       AFFIRMED




                                       2